Citation Nr: 1703502	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right elbow disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Ida L. Tyree-Hyche, Attorney


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty during the Gulf War Era, from January 1994 to July 1998.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2007 rating decision by the Columbia, South Carolina Department Veterans Affairs (VA) Regional Office (RO) and a subsequent August 2008 rating decision by the Montgomery, Alabama VA RO.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right elbow disability.

2. The evidence associated with the claims file subsequent to the January 2004 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a right elbow disability, or is cumulative and redundant of evidence previously of record. 

3.  In an unappealed December 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.

4.  The evidence associated with the claims file subsequent to the December 1998 rating decisions does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a right shoulder disability, or is cumulative and redundant of evidence previously of record.






CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for a right elbow disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for a right elbow disability have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The December 1998 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The criteria for reopening the claim for service connection for a right shoulder disability have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, the Veteran was provided an adequate notice letter in August 2006.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claiming in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are service personnel records.  In cases such as this, where the Board determines that a claim is not to be reopened, VA has no duty to provide an examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders issued by the Board in March 2016, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 7105(c).  For claims of entitlement to service connection the appeal must be initiated within one year of notification of the decision.  Id.  

The Veteran was initially denied service connection for a right shoulder condition in a December 1998 rating decision because the record did not show evidence of a current disability.  In January 2004, the Veteran was denied service connection for a right elbow condition because there was no evidence of an in-service incident, illness or injury which may be linked to that pain, and no evidence of a medical nexus between the present pain and his active service.  The Veteran did not initiate an appeal to the Board of either decision within one year of notification of the respective decision, and the decisions became became final.

In July 2006, the Veteran sought to reopen the previously denied claims on appeal.  In his claim to reopen, he stated that he had received ongoing treatment for those conditions at the VA Medical Center (VAMC) in Birmingham, Alabama.  In March 2007, the RO in Columbia, South Carolina issued a rating decision which declined to reopen the claims.  In August 2007, the Veteran submitted a statement indicating his desire to continue pursuing the claims and again reiterating that he had obtained treatment at, and continued to be treated for the conditions at the VAMC in Birmingham.  The Veteran specifically reported that the records contained new and material evidence pertaining to his claims.  As these records were in VA's constructive possession, the August 2007 decision could not become final until VA addressed the records.  In August 2008, the RO in Montgomery, Alabama issued a second rating decision which affirmed the March 2007 decision and again declined to reopen the claims on appeal.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Receipt of new and material evidence within the appeal period of an unappealed AOJ decision vitiates finality until VA addresses such evidence.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F. 3d 1402 (Fed. Cir. 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In March 2016, the Board remanded the claims to the AOJ for complete VA treatment records, because the existing evidence of record contained only minimal records for the period where the Veteran claimed ongoing treatment for his right shoulder and elbow conditions.  Because there was no definitive documentation noting that those records were not in existence, the Board was unable to determine whether the ROs adjudicating the claims to reopen took reasonable efforts to obtain all possible VA treatment records before adjudicating the issues on appeal.  As stated above, the Board finds that the AOJ substantially complied with the Board's remand instructions.

Evidence received since the January 2004 decision does include evidence going to any of the unestablished facts necessary to substantiate the claim.  It appears that all of the records of the Veteran's treatment have been associated with the file but none of those records provide evidence with regard to his claimed elbow disability.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a right elbow disability.

As stated above, the Board remanded the claims to the AOJ in March 2016 for complete VA treatment records.  The Board has considered the evidence received after the 1998 decision including the VA treatment records and finds that there has been no new and material evidence added to the record with regard to the shoulder disability claim on appeal.  Therefore, the claim may not be reopened and the appeal as to that issue must be denied.


(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for entitlement to service connection for a right elbow disability is denied.

The application to reopen the claim for entitlement to service connection for a right shoulder disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


